Citation Nr: 0432485	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an upper back 
condition.

3.  Entitlement to service connection for a bowel condition 
claimed as due to a service-connected gastric ulcer.

4.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.

5.  Entitlement to service connection for bilateral 
peripheral neuropathy, onychomycosis, and tinea pedis 
(claimed as a bilateral foot and leg condition), due to 
diabetes mellitus, type II, from herbicide exposure.

6.  Entitlement to service connection for coronary artery 
disease, claimed as due to diabetes mellitus, type II, from 
herbicide exposure.

7.  Entitlement to service connection for erectile 
dysfunction, claimed as due to diabetes mellitus, type II, 
from herbicide exposure.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss. 

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back condition. 

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a prostate condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1963.  He also had subsequent service in the Reserves 
and National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2002 and subsequent rating decisions of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO). 

A videoconference hearing was held before the undersigned 
Veterans Law Judge (VLJ) of the Board in June 2004.  A 
transcript of that proceeding is of record.

During his hearing, the veteran's representative stated that 
the veteran's claim for service connection for a bowel 
condition should have been considered on a secondary basis, 
as being caused by his service-connected gastric ulcer.  
Therefore, this issue has been recharacterized as requested 
and will be remanded to the RO for further development and 
consideration.

As for the issues pertaining to the veteran's petition to 
reopen his claims for service connection for bilateral 
hearing loss, a low back condition, and a prostate condition, 
they will be adjudicated in this decision.  Whereas the 
remainder of his claims for service connection must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning these claims.




FINDINGS OF FACT

1.  In June 1992, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  He did not 
appeal that decision, despite being notified of it and 
apprised of his procedural and appellate rights.

2.  In May 1998, the RO denied the veteran's petition to 
reopen this claim and he again did not appeal, although 
notified of the decision and apprised of his procedural and 
appellate rights.

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's May 1998 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has bilateral hearing loss as a result of his service 
in the military.

4.  In March 1990 and November 1990, the RO denied the 
veteran's claim for service connection for a low back 
condition.  He did not appeal these decisions, despite being 
notified of them and apprised of his procedural and appellate 
rights.

5.  In May 1998, the RO denied the veteran's petition to 
reopen this claim and he again did not appeal, although 
notified of the decision and apprised of his procedural and 
appellate rights.

6.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's May 1998 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has a low back condition as a result of his service 
in the military.



7.  In September 1989, the RO denied the veteran's claim for 
service connection for a prostate condition.  He did not 
appeal that decision, despite being notified of it and 
apprised of his procedural and appellate rights.

8.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's September 1989 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran has a prostate condition as a result of his service 
in the military.


CONCLUSIONS OF LAW

1.  The May 1998 decision denying the petition to reopen the 
claim for service connection for bilateral hearing loss is 
final and binding on the veteran based on the evidence then 
of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 
(2004); 38 C.F.R. §§ 20.204, 20.1103 (2004).

2.  New and material evidence has not been submitted since 
the May 1998 decision to reopen this claim for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001 & 2004).

3.  The May 1998 decision denying the petition to reopen the 
claim for service connection for a low back condition is 
final and binding on the veteran based on the evidence then 
of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 
(2004); 38 C.F.R. §§ 20.204, 20.1103 (2004).

4.  New and material evidence has not been submitted since 
the May 1998 decision to reopen this claim for a low back 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001 & 2004).



5.  The September 1989 decision denying the claim for service 
connection for a prostate condition is final and binding on 
the veteran based on the evidence then of record.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2004); 
38 C.F.R. §§ 20.204, 20.1103 (2004).

6.  New and material evidence has not been submitted since 
the May 1989 decision to reopen this claim for a prostate 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen Claims

It was recently held by the United States Court of Appeals 
for the Federal Circuit that the VCAA does not require VA to 
assist claimants attempting to reopen previously disallowed 
claims absent the provision of new and material evidence.  
See Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  
However, VA has chosen to assist claimants attempting to 
reopen in limited circumstances.  Specifically, VA will give 
the assistance described in 38 C.F.R. § 3.159(c)(1)-(3).  Id.  
38 C.F.R. § 3.159(c)(1)-(3) provides that VA will assist in 
obtaining Federal and non-Federal records.  Until the claim 
is reopened, however, VA will not give the assistance in 
38 C.F.R. § 3.159(c)(4) (providing a medical examination or 
obtaining a medical opinion).  Id.

In reviewing the issue of whether new and material evidence 
has been received to reopen the veteran's claims, the Board 
observes that VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's application.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  



In addition, RO letters in June 2002 and April 2003 and a 
statement of the case issued in February 2003 informed the 
veteran of the evidence needed to support his application; 
what actions he needed to undertake; and how the VA would 
assist him in developing his application.  In June 2004, as 
already mentioned, he was afforded a videoconference hearing 
before the undersigned Veterans Law Judge of the Board.  The 
hearing transcript is of record.  Any duty imposed on VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation 
in service of a pre-existing injury or disease beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Service connection also may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "disease" is broadly defined by VA's General Counsel 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VAOPGCPREC 82-90 (July 18, 1990).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Inactive duty training means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108 (West 2002).

The U.S. Court of Appeals for Veterans Claims ((Court), 
formerly the U.S. Court of Veterans Appeals) articulated a 
three-step analysis for adjudicating claims based on new and 
material evidence:  first, VA must determine whether new and 
material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate it on the full merits assuming the VCAA notice and 
duty to assist requirements have been satisfied.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).  The VCAA's implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2004).

The veteran filed his petition to reopen his claims in May 
2002.  Regarding petitions to reopen filed on or after August 
29, 2001, Title 38 of the Code of Federal Regulations, 
Section 3.156(a), was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing.  66 Fed. Reg. 
45,620, 45,629; see also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003).  Materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

If the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See, e.g., Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further analysis, 
beyond consideration of whether the evidence received is new 
and material, is neither required nor permitted.  Id., at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



A.  Bilateral Hearing Loss

In June 1992, the RO denied service connection for bilateral 
hearing loss because the veteran's hearing was noted to have 
been normal in service and the first mention of hearing loss 
was in April 1992 when moderate bilateral hearing loss was 
diagnosed.  The veteran's service medical records are 
negative for any findings, complaints or treatment of hearing 
loss.  

The RO notified the veteran of its June 1992 decision in a 
letter that same month.  The letter also apprised him of his 
procedural and appellate rights.  He did not appeal, however.

In May 1998, the RO denied the veteran's petition to reopen 
this claim.  The veteran submitted duplicates of some of his 
service medical records.  And although again notified of the 
decision that same month, and apprised of his procedural and 
appellate rights, he again did not appeal.   

Since the veteran did not timely appeal the RO's May 1998 
decision, just like the earlier decision in June 1992, it 
became final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  Furthermore, because he did not appeal the 1988 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The veteran and his representative contend that he currently 
suffers from bilateral hearing loss that occurred in service.  
But the additional evidence received since the RO's May 1998 
decision are either duplicates of evidence previously 
considered, and are not new; or does not contain any 
information attributing any current hearing loss to service.  
And the records that are irrelevant to this condition 
obviously are not material, even if new.



During his hearing, the veteran claimed that his bilateral 
hearing loss was caused by noise due to a pistol discharging 
close to his head while at a firing range when he was a 
military policeman (MP) while in the Reserve and National 
Guard.  In addition, he noted that his military occupational 
specialty of MP while on active duty for training required 
frequent practice at firing ranges which expose him to 
frequent loud noise.  This allegation is new, however, it is 
not material because, as a layperson, he does not have the 
necessary medical training or expertise to give a competent 
opinion on medical causation of his current hearing loss.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since none of the evidence submitted since the RO's May 1998 
decision competently demonstrates a nexus between a current 
bilateral hearing loss and service, none of the evidence is 
both new and material.  This being the case, the claim cannot 
be reopened.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Low Back Condition

In March 1990, the RO denied service connection for a back 
injury because there was no residuals of a current back 
condition related to service.  In reaching this decision, the 
RO considered the veteran's service medical records and post- 
service medical records.  The veteran's entrance examination 
was negative for any back condition.  In February 1962, the 
veteran complained of pain in the hips.  He gave a history of 
back problems due to an injury 8 years previously.  Physical 
examination was negative.  In August 1962, he complained of 
back pain.  Examination was negative.  The impression was 
fatigue.  In December 1962, the veteran presented with 
complaints of "many aches and pains."  He was referred for 
a neuropsychiatric consultation later that month.  The 
examiner noted that there were no physical reasons for his 
numerous aches and pains.  The examiner also stated that the 
veteran had an inadequate personality and that future clinic 
visits should be handled as an administrative matter.  In 
January 1963, a treatment note indicated that the veteran was 
in an accident that day.  He reported an injury to his left 
leg.  The examiner stated that there were no apparent lesions 
and no prescription was given.  Separation examination of his 
spine in September 1963 was normal.  In November 1970, 
the veteran was treated for a work-related injury to the low 
back.  He claimed that he was hospitalized due to a previous 
back injury.  The diagnosis was acute lumbosacral strain.  He 
was hospitalized in March 1971 with similar complaints.  
In January 1972, he gave a history of low back pain since his 
work-related injury in 1970.  

In a March 1990 decision, the RO denied service connection 
for the residuals of a back injury.  Later that month, the RO 
requested that the veteran submit additional evidence to 
support his claim.  The veteran stated that he was involved 
in a truck accident in service in 1963.  In an October 1990 
decision, the RO again denied the veteran's claim.  The RO 
notified the veteran of its decision in a letter in November 
1990.  The letter also apprised him of his procedural and 
appellate rights.  He did not appeal, however.

In May 1998, the RO denied the veteran's petition to reopen 
this claim.  The veteran submitted duplicates of some of his 
service medical records.  And although again notified of the 
decision-that same month, and apprised of his procedural and 
appellate rights, he again did not appeal.  

The additional evidence submitted and considered since the 
earlier May 1998 decision consisted of a VA treatment note 
dated in February 1996 indicating that that the veteran 
complained of low back pain after falling in the snow several 
days previously.  In addition, a September 2000 VA 
lumbosacral spine x-ray was negative for fracture, bony 
deformity or destruction.  



As the evidence submitted since the RO's May 1998 decision 
does not competently demonstrate a nexus between any putative 
current low back condition and service, none of the evidence 
is both new and material.  This being the case, the claim 
cannot be reopened.  See Hickson v. West, 11 Vet. App. 374, 
378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

C.  Prostate Condition

In September 1989, the RO denied service connection for 
prostatitis because the condition had its onset following an 
injury prior to service and that current examination did not 
show any urinary condition.  In reaching this decision, the 
RO considered the veteran's service medical records and post-
service medical records.  The service medical records dated 
in February 1962 indicated that the complained of problems 
with his kidneys and nerves, and gave a history of "daytime 
dribbling" for the past 8 years following an injury.  In 
June 1962, the veteran complained of dysuria.  Physical 
examination and urinalysis were negative.  In December 1962, 
the veteran presented with complaints of "many aches and 
pains."  He was referred for a neuropsychiatric consultation 
later that month.  The examiner noted that there were no 
physical reasons for his numerous aches and pains.  The 
examiner also stated that the veteran had an inadequate 
personality and that future clinic visits should be handled 
as an administrative matter.  A progress note dated in May 
1987, while the veteran was on active duty for training, 
provided a diagnosis of congestive prostatitis.  A VA medical 
report dated in March 1988 noted an impression of 
prostatitis.  A VA examination was conducted in June 1989.  
Prostate examination was normal.  Chronic prostatitis was 
diagnosed.  

The RO notified the veteran of its September 1989 decision in 
a letter dated in October 1989.  The letter also apprised him 
of his procedural and appellate rights.  He did not appeal, 
however.

The veteran and his representative contend that he currently 
suffers from a prostate condition that occurred while on 
active duty for training in May 1987.  He also submitted the 
statement of a fellow serviceman who indicated that the 
veteran was hospitalized while on active duty for training in 
May 1987 due to kidney and prostate problems.  But this 
evidence received since the RO's September 1989 decision is 
essentially a duplication of an actual treatment note 
previously considered.  Specifically, the veteran's treatment 
for congestive prostatitis during active duty for training in 
May 1987 was considered in the previous final decision, and 
is therefore, not new.  In addition, a VA progress note 
pertaining to treatment for recurrent prostatitis in 
September 2002 was obtained.  Although new, this evidence is 
not material to the issue of whether the veteran's prostate 
condition is related to service.  And the records that are 
irrelevant to this condition obviously are not material, even 
if new.

Since none of the evidence submitted since the RO's September 
1989 decision competently demonstrates a nexus between a 
current prostate condition and service, none of the evidence 
is both new and material.  This being the case, the claim 
cannot be reopened.  See Hickson v. West, 11 Vet. App. 374, 
378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993)).




ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.

The petition to reopen the claim for service connection for a 
low back condition is denied.

The petition to reopen the claim for service connection for 
prostate condition is denied.


REMAND

The duty to assist under the VCAA requires that VA make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  The veteran 
and his representative have contended, including during their 
recent hearing in June 2004, that relevant medical records 
need to be obtained from the VA Medical Center (VAMC) in 
Beckley, West Virginia, concerning treatment the veteran has 
received there from October 2003 to the present, and from the 
VAMC in Salem, Virginia, concerning treatment he has received 
at that facility from March 2001 to the present.  Therefore, 
as these records are not yet on file, they must be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran has claimed that his diabetes mellitus is due to 
being exposed to herbicides while he was stationed in Korea 
in 1962 and 1963.  He also claims that his diabetes mellitus, 
in turn, has caused most of the conditions for which he is 
currently seeking service connection.  



38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
(including diabetes mellitus, type II) manifested to a degree 
of 10 percent at any time after service in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, or in the demilitarized zone 
of Korea from April 1968 to July 1969. 38 U.S.C.A. § 1116(a); 
38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).  As the veteran served 
in Korea several years before April 1968, he is not entitled 
to service connection due to exposure to herbicides on a 
presumptive basis.  However, on remand, he should be provided 
an opportunity to submit evidence that he was exposed to 
herbicides in service and that he currently has the 
conditions alleged due to such exposure.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (1994) (where a claimant is not 
eligible for application of the "presumption" of service 
connection under the law, he is not precluded from 
establishing service connection with proof of actual direct 
causation, although this route includes the difficult burden 
of tracing causation to a condition or event, such as 
exposure to herbicides, during service).

Also during the hearing in June 2004, as already alluded to, 
the veteran's representative clarified that the veteran's 
claim for service connection for a bowel condition should 
have been considered on a secondary basis - as being caused 
by his service-connected ulcer.  So, on remand, this claim 
must be considered on a secondary basis under 38 C.F.R. 
§ 3.310 (2004).  See, too, Allen v. Brown, 7 Vet. App. 439 
(1995) (indicating the provisions of § 3.310 include 
situations when a service-connected disability has 
chronically aggravated a condition that is not service 
connected, but compensation is only payable for the 
additional degree of disability over and beyond that existing 
prior thereto).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for tinnitus, an upper back 
condition, diabetes mellitus, bilateral 
peripheral neuropathy, onychomycosis, 
tinea pedis, coronary artery disease, 
erectile dysfunction, and a bowel 
condition that are not currently of 
record.  Specifically, the RO is to 
obtain the veteran's medical records from 
the VAMCs in Beckley, West Virginia, from 
October 2003 to the present, and from the 
VAMC in Salem, Virginia, from March 2001 
to the present.

2.  Also request that the veteran submit 
evidence that he was exposed to 
herbicides in service, as alleged, 
and that he currently has any condition 
due to such exposure.  

3.  Then, based on the additional 
evidence obtained, readjudicate the 
veteran's claims for service connection 
for tinnitus and an upper back condition; 
for diabetes mellitus, type II, claimed 
as due to herbicide exposure; and for 
bilateral peripheral neuropathy, 
onychomycosis, and tinea pedis (claimed 
as a bilateral foot and leg condition), 
coronary artery disease, and erectile 
dysfunction, all claimed as due to 
diabetes mellitus, type II, as due to 
herbicide exposure.  Also, the claim for 
service connection for a bowel condition 
should be readjudicated on the basis that 
it is due to the veteran's service-
connected gastric ulcer.  

If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it before returning the case to the 
Board for further appellate 
consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



